Title: Charles L. Bankhead to Thomas Jefferson, 20 June 1811
From: Bankhead, Charles Lewis
To: Jefferson, Thomas


          
                  Dear sir 
                   
                     Port Royal 
                     June 20th–11
          I have recieved yours of the 10 June for which both my father and myself render you our gratefull acknowledgements.    
		   
		  he thanks you sincerely for the information you have given him of Mr: Shorts intention to sell his land & to be remember,d by you will ever impose a debt of gratitude upon me, a debt which my heart most liberally repays. I should have answerd you before this, but for the expectation of saying to you in person, what I now do by letter. Mr: Radford of Lynchburgh has lately written me on the subject of our land in Bedford, and express,d a strong desire to become a purchaser; supposing him acquainted with the price, Mr: Clay having promised to make that known, I had determined to set out immediately for Lynchburgh.
			 
		  
		  As you are lately from the forest I should be obliged to you for any information you may have collected, as to the chances of finding a purchasor. Mr: Radford requests me to fix a price. I must 
                  
                  
                  
                  
                  
                  
                  
                  
                  solicit your
			 advice as to that also, as my answer will be determined by it.
                  My father declines the purchase of Mr: Shorts land, both my mother and himself fearing
			 at this time of their lives, to
			 encounter
			 the laborious & troublesome details of moveing, building, improveing &c. I wish indeed that there was a house on the
			 place with some little improvements about it, for those are
			 circumstances
			 which I believe would make highlanders of us all.
			 I
			 am happy to hear Colo. Randolph is likely to succeed with the mill. I always thought from the adjacency of his farm, that the advantages resulting from the lease would be greater to him than to any other tenant. 
                  My warmest regards to Mr: & Mrs Randolph and believe me my dear sir to be yours very affectionately
          
            Chas: L
              Bankhead
        